Case 16-01697-5-DMW          Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50                  Page 1 of 28




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  RALEIGH DIVISION

  IN RE:                                         )
                                                 )       CHAPTER 13
  RONALD SHERRILL ELMORE                         )
  ANN MARIE ELMORE,                              )       CASE NO. 16-01697-5-DMW
                                                 )
           DEBTORS                               )

  U.S. BANK TRUST NATIONAL             )
  ASSOCIATION, AS TRUSTEE OF THE       )
  CHALET SERIES III TRUST              )
                    MOVANT,            )
                                       )
  V.                                   )
                                       )
  RONALD SHERRILL ELMORE               )
  ANN MARIE ELMORE                     )
                                       )
              (Debtors)                )
                                       )
  JOHN F. LOGAN                        )
              (Trustee)                )
                                       )
                     RESPONDENTS.      )
  ___________________________________ _)


        AMENDED MOTION FOR RELIEF FROM AUTOMATIC STAY OR IN THE
                  ALTERNATIVE ADEQUATE PROTECTION
                  {No Protest Motion Pursuant to 11 U.S.C § 362}

           COMES NOW, U.S. Bank Trust National Association, as Trustee of the Chalet Series III

  Trust ("Movant"), a secured creditor in the above-captioned case and, pursuant to 11 U.S.C. § 362,

  for relief from the automatic stay or in the alternative for adequate protection with respect to certain

  property having an address of 7829 Percussion Drive, Apex, NC 27539 (the “Property”), for all

  purposes allowed by the Note (defined below), the Deed of Trust (defined below), and applicable

  law, including but not limited to the right to foreclosure. This Motion amends the Motion filed
Case 16-01697-5-DMW         Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50              Page 2 of 28




  hereinbefore (Doc. No. 37) to clarify that Movant, in the alternative, seeks an Order of adequate

  protection. In further support of this Motion, Creditor respectfully states and respectfully shows

  the Court as follows:

         1.      On April 1, 2016, Debtors filed a petition with the Bankruptcy Court for the Eastern

  District of North Carolina under Chapter 13 of Title 11 of the United States Bankruptcy Code.

         2.      On or about February 9, 2009, the Debtors executed and delivered to Gateway Bank

  Mortgage, Inc. a Note in the principal amount of $352,000.00, plus interest at an annual percentage

  rate of 4.875 % per annum to be paid over thirty (30) years. A copy of the Note is attached as

  Exhibit A and incorporated herein.

         3.      To secure the repayment of the sums due under the Note, Debtors executed and

  delivered to Gateway Bank Mortgage, Inc., a Deed of Trust dated February 9, 2009, encumbering

  the real property located at 7829 Percussion Drive, Apex, NC 27539 (“Property”). A copy of the

  Deed of Trust is attached as Exhibit B and incorporated herein.

         4.      The Note and Deed of Trust were later transferred to Movant and Movant is the

  current holder of the Note and Deed of Trust.

         5.      Upon information and belief, the approximate payoff, exclusive of legal fees and

  expenses incurred in the connection with the instant motion, due and owing to the Movant as of

  June 30, 2019 is $360,304.69.

         6.      According to Debtors’ Schedule A/B, the value of the Property is $506,660.00.

         7.      Debtors are in breach of the terms of the Note and Deed of Trust by failing to make

  the payments to the trustee that are due and owed to Movant from March 1, 2017 to June 1, 2019.

  Debtors are due for four (4) payments in the amount of $2,314.81 each ($9,259.24), twelve (12)

  payments in the amount of $2,363.94 each ($28,367.28), and twelve (12) payments in the amount
Case 16-01697-5-DMW          Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50              Page 3 of 28




  of $3,170.15 each ($38,041.80), for a total due of $75,668.32.

         8.      Cause exists to lift the stay in that Debtors have defaulted in the terms of the

   confirmed plan by failing to make monthly payments to satisfy the obligation owed Movant.

         9.      Although there is apparent equity in the Property, Debtors’ failure to make

   payments as required by the confirmed plan results in a lack of adequate protection of Movant’s

   interest in the Property, and Movant avers it is not adequately protected.

         10.     Movant will suffer irreparable injury, loss and damage in the event relief is not

    granted.

         11.     Movant has incurred reasonable attorney's fees and costs in connection with the

    prosecution of this motion.

         12.     Therefore, relief from stay is appropriate under § 362(d)(2) of the Bankruptcy

    Code to permit Movant to exercise its non-bankruptcy rights and remedies with respect to the

    Mortgage.

         WHEREFORE, U.S. Bank Trust National Association, as Trustee of the Chalet Series III

  Trust prays that this Court grant the following relief:


         Enter an Order terminating or modifying the Automatic Stay imposed by 11 U.S.C.

  §362(a) to allow Movant to institute and complete a foreclosure of the Property under its loan

  documents and in accordance with applicable law;


         a.      That the Order be binding and effective despite any conversion of this bankruptcy

                 case to a case under any other chapter of Title 11 of the United States Code;

         b.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived;

         c.      That Movant be exempted from further compliance with Fed. R. Bankr. P. 3002.1

                 in the instant bankruptcy case;
Case 16-01697-5-DMW     Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50               Page 4 of 28




       d.    In the alternative, and in the event the Court determines that the automatic stay

             should remain in full force and effect, enter an Order for adequate protection of

             Movant’s interest in the Property and to provide that the rights of Movant,

             pursuant to 11 U.S.C. §506(b), be fully protected;

       e.    Award Movant its reasonable attorneys’ fees and expenses associated with this

             Motion, and the Trustee is hereby authorized to modify the plan as necessary to

             accommodate this claim; and

       f.    For such other relief as the Court deems proper.


       Dated: August 19, 2019


                                                           MCMICHAEL TAYLOR GRAY, LLC

                                                           By: /s/ Mark A. Baker__
                                                           Mark A. Baker, NC Bar No. 32382
                                                           3550 Engineering Drive, Suite 260
                                                           Peachtree Corners, GA 30092
                                                           (404) 474-7149
                                                           mbaker@mtglaw.com
Case 16-01697-5-DMW         Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50             Page 5 of 28




                                  CERTIFICATE OF SERVICE


         I, the undersigned, of McMichael Taylor Gray, LLC, hereby certify:

        That on this day, I served a copy of the foregoing Amended Motion for Relief from
  Automatic Stay on:

  Ronald Sherrill Elmore
  Ann Marie Elmore
  245 Gardner Lake Drive
  Willow Spring, NC 27592

  By depositing the same in the United States mail, first class, postage prepaid.

  That on this day, the foregoing Amended Motion for Relief from Automatic Stay was served by
  electronic means through the Court’s CM/ECF service on:

  Travis Sasser
  2000 Regency Parkway, Suite 230
  Cary, NC 27518

  John F. Logan
  Office of the Chapter 13 Trustee
  PO Box 61039
  Raleigh, NC 27661

         I certify under penalty of perjury that the foregoing is true and correct.

  Dated: August 19, 2019
                                                                MCMICHAEL TAYLOR GRAY, LLC

                                                                By: /s/ Mark A. Baker__
                                                                Mark A. Baker, NC Bar No. 32382
                                                                3550 Engineering Drive, Suite 260
                                                                Peachtree Corners, GA 30092
                                                                (404) 474-7149
                                                                mbaker@mtglaw.com
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 6 of 28




                       EXHIBIT A
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 7 of 28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 8 of 28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 9 of 28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 10 of
                                      28




                       EXHIBIT B
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 11 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 12 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 13 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 14 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 15 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 16 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 17 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 18 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 19 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 20 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 21 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 22 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 23 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 24 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 25 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 26 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 27 of
                                      28
Case 16-01697-5-DMW   Doc 46 Filed 08/19/19 Entered 08/19/19 15:56:50   Page 28 of
                                      28
